       Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 1 of 26

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SALLY Z. RAMOS,                                   No. 2:18-CV-0060-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 6 and 9), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits (ECF Nos. 17 and

23   20).

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
       Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 2 of 26

 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 3 of 26

 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 4 of 26

 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on February 25, 2014. See CAR 15.1

 3   In the application, plaintiff claims disability began on April 1, 2000. See id. Plaintiff’s claim was

 4   initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on December 15, 2016, before Administrative Law Judge (ALJ) Sheila

 6   Walters. In a March 22, 2017, decision, the ALJ concluded plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.      The claimant has the following severe impairment(s): multiple
                            sclerosis with non-active plaque lesions in cervical and thoracic
 9                          spine, degenerative disc disease lumbar spine, hypertension, mood
                            disorder, and borderline intellectual functioning;
10
                    2.      The claimant does not have an impairment or combination of
11                          impairments that meets or medically equals an impairment listed in
                            the regulations;
12
                    3.      The claimant has the following residual functional capacity: less
13                          than the full range of light work; the claimant is able to lift and
                            carry ten pounds frequently and twenty pounds occasionally, sit for
14                          about six hours and stand and/or walk for about six hours of an
                            eight-hour workday; she is precluded from climbing ladders, ropes,
15                          or scaffolds, and is limited to occasional climbing ramps and stairs;
                            the claimant is precluded from working around unprotected heights
16                          and hazardous machinery; she is precluded from work requiring
                            her to walk on uneven terrain; the claimant is limited to occasional
17                          balancing, stooping, kneeling, crouching, and crawling; she is to
                            avoid concentrated exposure to extreme heat and sunlight and
18                          should avoid even moderate exposure to extreme cold; the
                            claimant is able to perform simple repetitive tasks;
19
                    4.      Considering the claimant’s age, education, work experience,
20                          residual functional capacity, and vocational expert testimony, there
                            are jobs that exist in significant numbers in the national economy
21                          that the claimant can perform.
22                  See id. at 17-28.
23   After the Appeals Council declined review on November 7, 2017, this appeal followed.

24   ///

25   ///

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on January
28
     9, 2019 (ECF No. 12).
                                                      4
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 5 of 26

 1                                           III. DISCUSSION

 2                  In her brief, plaintiff argues: (1) the ALJ improperly rejected the opinions of her

 3   treating physicians, Dr. Lorenzo Aguilar and Dr. Nang Htun, consultative psychological

 4   examiner, Dr. J. Zhang, and consultative physical examiners, Dr. Robert Tang and Dr. Samuel

 5   Rush; (2) the ALJ improperly rejected her statements and testimony as not credible; (3) the ALJ

 6   improperly rejected lay witness evidence from plaintiff’s friends, Connie Martinez and Mary

 7   Arroyo; and (4) the ALJ’s vocational findings at Step 5 are not supported by substantial evidence.

 8          A.      Medical Opinions

 9                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

10   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

11   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

12   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

13   opinion over another. See id.

14                  Under the regulations, only “licensed physicians and certain qualified specialists”

15   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

16   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

17   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

18   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

19   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

20   substantial evidence when the opinions are consistent with independent clinical findings or other
21   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

22   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

23   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

24   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

25   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

26   workers may be discounted provided the ALJ provides reasons germane to each source for doing
27   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

28   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance
                                                        5
       Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 6 of 26

 1   when opinions from “other sources” may be considered acceptable medical opinions).

 2                  The weight given to medical opinions depends in part on whether they are

 3   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 4   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 5   professional, who has a greater opportunity to know and observe the patient as an individual, than

 6   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

 7   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

 8   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 9   Cir. 1990).

10                  In addition to considering its source, to evaluate whether the Commissioner

11   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

12   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

13   uncontradicted opinion of a treating or examining medical professional only for “clear and

14   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

15   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

16   by an examining professional’s opinion which is supported by different independent clinical

17   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

18   1041 (9th Cir. 1995).

19                  A contradicted opinion of a treating or examining professional may be rejected

20   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d
21   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

22   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

23   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

24   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

25   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

26   without other evidence, is insufficient to reject the opinion of a treating or examining
27   professional. See id. at 831. In any event, the Commissioner need not give weight to any

28   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,
                                                        6
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 7 of 26

 1   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 2   also Magallanes, 881 F.2d at 751.

 3                  At Step 4, the ALJ evaluated the medical opinion evidence of record. See CAR

 4   24-26. Specifically, the ALJ discussed the following evidence:

 5                  Exhibits 1A, 2A, 4A Summary reports provided by agency reviewing
                                        physicians. See CAR 26.
 6
                    Exhibit 4F             Medical source statement dated February 19, 2014,
 7                                         provided by treating physician, Dr. Lorenzo Aguilar.
                                           See CAR 25.
 8
                    Exhibit 5F             Report of May 8, 2014, consultative psychological
 9                                         examination performed by Dr. J. Zhang. See CAR 26.
10                  Exhibit 6F             Report of a May 14, 2014, consultative internal
                                           medicine examination performed by Dr. Robert Tang.
11                                         See CAR 24.
12                  Exhibit 7F             Report of a January 23, 2015, consultative internal
                                           medicine examination performed by Dr. Samuel Rush.
13                                         See CAR 24.
14                  Exhibit 13F            Medical Source Statement dated November 15, 2016,
                                           provided by treating physician, Dr. Nang Htun.
15                                         See CAR 25.
16                  Exhibit 14F            Medical source statement dated November 11, 2016.
                                           See CAR 25.
17

18   Plaintiff contends the ALJ erred with respect to his analysis of the opinions offered by Drs.

19   Aguilar (Exhibit 4F), Zhang (Exhibit 5F), Tang (Exhibit 6F), Rush (Exhibit 7F), and Htun

20   (Exhibit 13F).2
21                  1.     Dr. Aguilar

22                  Regarding Dr. Aguilar, a treating source, the ALJ stated:

23                  . . .The doctor states that the claimant could rarely lift or carry 10 pounds,
                    could stand or walk less than one hour, and sit for six hours. She did not
24                  require a cane or other assistive device. The claimant needed to elevate
                    her legs for 20% of the workday. She could never hold her head up and
25                  rarely look up and down. She needed to walk around every hour for about
                    five minute[s], and needed six to eight unscheduled rest breaks for about
26                  10 minutes during the workday. The claimant could never climb ladders
27          2
                     Plaintiff makes no argument regarding the ALJ’s analysis of the reviewing
28   doctors’ reports at Exhibits 1A, 2A, and 4A, or the November 11, 2017, medical source
     statement, all of which the ALJ gave little weight. See CAR 25, 26.
                                                       7
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 8 of 26

 1              and stairs, and rarely twist, stoop, or crouch. The claimant would likely be
                absent more than four days a month [Exhibit 4F]. The undersigned gives
 2              this opinion little weight. The treatment record shows few examinations
                by this doctor, and the limitations are not supported by objective medical
 3              findings or clinical observations.

 4              CAR 25.

 5              Plaintiff contends:

 6                      The ALJ gave little weight to Dr. Aguilar’s opinion, asserting “The
                treatment record shows few examinations by this doctor, and the
 7              limitations are not supported by objective medical findings or clinical
                observations.” (Tr. 25.) Contrary to the ALJ’s assertions, Dr. Aguilar’s
 8              treatment records do show diagnoses including multiple sclerosis,
                depression with anxiety, paresthesias/skin disturbance, and disturbances of
 9              vision. (Tr. 418.) Dr. Aguilar’s medical source statement indicates he
                began treating Ramos in July 2010 and saw her every 6 months. (Tr. 430.)
10              This frequency of treatment gave Dr. Aguilar far greater contact with
                Ramos and a better opportunity to observe her longitudinal condition than
11              either of the physical consultative examiners or the non-examining state
                agency reviewing doctors. . . .The ALJ failed to provide clear and
12              convincing or even specific and legitimate reasons for discounting this
                treating doctor’s opinion, which if credited establishes disability.
13
                ECF No. 17, pg. 14.
14

15              In response, defendant argues:

16                      The ALJ accorded little weight to the opinion of Dr. Aguilar,
                explaining that the record showed few examinations by Dr. Aguilar, and
17              the limitations in his opinion were not supported by objective medical
                findings or clinical observations (AR 25). Likewise, the ALJ accorded
18              little weight to the opinion of primary care practitioner Dr. Htun,
                explaining that examination and treatment records did not support the
19              limitations opined, as almost all examination findings were normal and
                showed that Plaintiff was stable on medications (AR 25). Moreover, the
20              ALJ noted that there was little objective evidence to show that Plaintiff
                actually had a stroke, as reported by Dr. Htun (AR 25, 76, 137 (“no
21              abnormalities on imaging studies to support the presence of a stroke”), 451
                (the “possible” stroke was “not well documented”), 488 and 492 (“stroke
22              work up was negative”), 701 and 708 (claimant was referred for “stroke
                like symptoms”).
23                      Plaintiff first argues that the ALJ provided insufficient reasons for
                discounting Dr. Aguilar’s opinion, contending that as a treating
24              physician,5 Dr. Aguilar provided frequent treatment and had far greater
                contact with Plaintiff and more opportunity to observe her longitudinal
25              condition than either of the consultative examiners (PB 9). Plaintiff’s
                assertion about the longitudinal relationship between Dr. Aguilar and
26              Plaintiff finds no support in the record, nor does Plaintiff’s argument that
                the ALJ erred in giving the opinion little weight.
27

28   ///
                                                   8
       Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 9 of 26

 1                          As a preliminary matter, the regulations prohibit giving controlling
                    weight to a treating source’s opinion unless the opinion is “well-supported
 2                  and not inconsistent with other substantial evidence.” See 20 C.F.R. §
                    416.927(c)(3). Dr. Aguilar’s opinion is neither. Moreover, contrary to
 3                  Plaintiff’s assertion, the record does not show that Dr. Aguilar had any, let
                    alone frequent contact with Plaintiff during the relevant period of
 4                  consideration. When she went to the hospital in May 2013, Plaintiff
                    acknowledged that she had not seen Dr. Aguilar in six months (AR 510).
 5                  While hospitalized, Plaintiff was instructed to follow up with Dr. Aguilar
                    (AR 508). The record shows that Plaintiff met with Dr. Aguilar in June
 6                  2013 for an EEG study, which was normal (AR 417-18). Aside from this
                    single treatment record that predates the relevant period of consideration,
 7                  the record is devoid of any evidence documenting subsequent treatment
                    with Dr. Aguilar, with no treatment after she filed for SSI in 2014.
 8                          Plaintiff counters that “contrary to the ALJ’s assertions,” Dr.
                    Aguilar’s treatment records “show diagnoses including multiple sclerosis,
 9                  depression with anxiety, paresthesias/skin disturbance, and disturbances of
                    vision” (PB 9). Although Plaintiff’s previous diagnoses were listed on the
10                  June 2013 treatment record, there are no examination findings other than
                    the normal EEG results (417-18). Nor does the single treatment record
11                  document any complaints or show any basis for the limitations in the
                    opinion (AR 417-18). For example, Dr. Aguilar opined that Plaintiff could
12                  never hold her head in a static position, rarely look up or down, and
                    occasionally turn her head to the right or left, which is curious, given
13                  Plaintiff’s ability to drive without restriction (AR 432). Plaintiff’s
                    contention that treatment records support the opinion fails.
14
                    ECF No. 20, pgs. 24-25.
15

16                  The Court’s analysis begins with a review of Dr. Aguilar’s records. See CAR 415-

17   18 (Exhibit 1F), 419-24 (Exhibit 2F), and 430-33 (Exhibit 4F). Exhibit 1F consists of a progress

18   notes following a June 18, 2013, office visit. See id. at 415-18. Plaintiff was seen at the time for

19   an EEG study. See id. Dr. Aguilar noted: “This is a normal aware and sleep EEG.” Id. at 417.

20   Dr. Aguilar concluded that “no other neurologic workup needed for now.” Id. at 418. Exhibit 2F

21   is a duplicate record. See id. at 419-24.

22                  Exhibit 4F is a medical source statement completed by Dr. Aguilar on February

23   19, 2014, containing the doctor’s opinions in this case. See id. at 430-33. The document is a

24   check-the-box style form. See id. Dr. Aguilar noted little by way of objective clinical findings to

25   support his opinions. See id. When asked to identify supporting clinical findings and objective

26   signs, Dr. Aguilar noted: “Relapsing form of multiple sclerosis.” Id. at 430. When asked to

27   describe plaintiff’s treatment and response, including any side effects of medication, Dr. Aguilar

28   noted: “Advised to continue medications for condition of depression and pain.” Id.
                                                       9
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 10 of 26

 1                  On this record, the Court finds the ALJ properly considered Dr. Aguilar’s

 2   opinions. As defendant and the ALJ note, the doctor’s opinions are not supported by any

 3   longitudinal treatment history. The medical source statement contains no reference to objective

 4   findings to support Dr. Aguilar’s opined extreme limitations. To the extent Dr. Aguilar had the

 5   benefit of a treatment relationship with plaintiff, the Court would expect extensive treatment

 6   records outlining objective findings over time. The record is this case is devoid of such evidence.

 7   The record before the Court contains very little by way of treatment records and Dr. Aguilar cites

 8   no clinical findings in support of his medical source statement. For these reasons, the Court finds

 9   that the ALJ’s decision to give Dr. Aguilar’s opinions little weight is both supported by

10   substantial evidence and based on a correct application of the law.

11                  2.     Dr. Zhang

12                  Regarding consultative psychological examiner, Dr. Zhang, the ALJ stated:

13                  . . .The examining doctor tested the claimant, and she scored a 67 on a
                    Full-Scale IQ test. The doctor diagnosed mood disorder and borderline
14                  intellectual function. A GAF score of 63 was assigned, typical of
                    individuals who have mild limitation or some difficulty in social and
15                  occupational functioning, but generally functioning pretty well. The
                    doctor stated that the claimant had moderate limitation in the ability to
16                  maintain consistent attendance and perform routine work duties.
                    However, she had no limitation in the ability to handle simple one or two-
17                  step work instructions, and only mild limitation in the ability to handle
                    detailed and complex tasks. The claimant had only mild limitation in the
18                  ability to work around others [Exhibit 5F]. The undersigned gives
                    substantial weight to the opinion of the State agency consultative
19                  examiner, except that after consideration of all the medical evidence and
                    interpreting medical evidence in light most favorable to the claimant, she
20                  should be limited to work involving simple tasks. The claimant has
                    borderline intellectual functioning and the doctor stated she had moderate
21                  limitation in the ability to maintain concentration, persistence, and pace,
                    which would reasonably limit an individual’s ability to perform detailed
22                  and complex tasks, requiring focus and concentration.
23                  CAR 26.
24                  Plaintiff essentially argues the ALJ impermissibly cherry-picked from Dr. Zhang’s

25   opinions while purporting to give all of them “substantial weight.” According to plaintiff:

26                          . . . The ALJ purported to give substantial weight to Dr. Zhang’s
                    opinion, asserting she was accounting for the moderate limitation in
27                  concentration, persistence, and pace by including in the RFC finding a
                    limitation to simple tasks. (Tr. 26.) However, the ALJ failed to account for
28                  the moderate limitation in maintaining consistent attendance and
                                                        10
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 11 of 26

 1                  performing routine work duties. Ramos submits that since the ALJ
                    accounted for the moderate limitation in maintaining concentration,
 2                  persistence, and pace in the RFC finding, then the ALJ also should have
                    accounted for the moderate limitation in maintaining consistent attendance
 3                  and performing routine work duties in the RFC finding. The ALJ gave no
                    reasons to reject this aspect of Dr. Zhang’s opinion. . . . The ALJ erred in
 4                  including some of the moderate limitations Dr. Zhang assessed in the RFC
                    finding but omitting others without providing an explanation. When
 5                  properly considered and presented to the VE, the moderate limitation Dr.
                    Zhang assessed in maintaining consistent attendance would appear to
 6                  establish disability.

 7                  ECF No. 17, pg. 15.

 8                  Plaintiff’s argument is unpersuasive for the simple reason that the ALJ accounted

 9   for moderate limitations in maintaining concentration, persistence, and pace in concluding that

10   plaintiff should be limited to simple tasks. As the ALJ noted, plaintiff’s moderate limitations in

11   concentration, persistence, and pace adversely affect her ability to perform tasks requiring focus.

12   See CAR 26. Where plaintiff sees the ALJ rejecting Dr. Zhang’s opinion, the record reflects that

13   the ALJ actually accepted the doctor’s opinion that plaintiff has moderate impairments with

14   respect to concentration, persistence, and pace.

15                  3.      Drs. Tang and Rush

16                  As to opinions rendered by consultative internal medicine examiner, Dr. Tang, the

17   ALJ stated:

18                  . . .The examining doctor diagnosed MS and hypertension with no end
                    organ disease. On examination, the claimant had good range of motion,
19                  5/5 motor strength and muscle bulk and tone, in all four extremities and
                    grips, and straight leg raise test was negative. Her gait was normal and
20                  she could tandem walk, but the doctor stated that she appeared
                    deconditioned or had some MS issues with tandem walk. Otherwise, all
21                  tests were within normal expectation. The doctor stated that the claimant
                    could lift and carry 20 pounds occasionally, 10 pounds frequently, stand
22                  and walk for six hours, and sit without limitation. She could occasionally
                    climb, balance, stoop, and frequently crouch and crawl. The claimant
23                  should avoid working at heights or around heavy machinery [Exhibit 6F].
                    The undersigned gives considerable weight to this opinion, as it was based
24                  on a thorough examination and evaluation. However, additional limitation
                    in climbing and other postural movements are reasonable as stated in the
25                  above residual functional capacity findings, given the medical evidence as
                    a whole and subsequent evaluations and opinions.
26
                    CAR 24.
27

28   ///
                                                        11
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 12 of 26

 1   Regarding consultative examiner, Dr. Rush, the ALJ stated:

 2                   . . .The doctor diagnosed MS, situational depression, and possible recent
                     stroke by report but “not well documented.” The doctor stated that the
 3                   claimant could perform light work, stand and walk slowly for six hours,
                     and should avoid walking on uneven terrain. She should not climb
 4                   ladders, but could do simple grasp, push, pull, and gross manipulation
                     [Exhibit 7F]. The undersigned accepts the suggested walking and
 5                   climbing limitations, and incorporates those limitations in the above
                     residual functional capacity. Avoidance of concentrated exposure to
 6                   extreme heat and sunlight and even moderate exposure to cold are
                     precautionary to avoid any flare in MS symptoms.
 7
                     CAR 24.
 8

 9                   Without citation to any authority, plaintiff contends the ALJ erred in relying on the

10   opinions of Drs. Tang and Rush because “. . .these doctors examined Ramos one time and did not

11   have the same longitudinal perspective regarding her conditions that her treating doctors, Dr.

12   Aguilar and Dr. Htun, did have.” ECF No. 17, pg. 16. Plaintiff’s argument has no merit. The

13   opinions of an examining professional are considered substantial evidence. See Tonapetyan, 224

14   F.3d at 1149.

15                   4.     Dr. Htun

16                   As to Dr. Htun, a treating source, the ALJ stated:

17                   . . .The doctor listed the claimant’s impairments as MS, stroke,
                     hypertension, and memory impairment. In assessing the claimant’s
18                   functional capacity, the doctor stated that the claimant could lift and carry
                     20 pounds rarely, 10 pounds less than frequently, stand walk, and sit one
19                   hour each during a normal eight-hour workday. The claimant could
                     perform manipulative activities 20% of a workday, and must avoid
20                   concentrated exposure to wetness, humidity, noise, fumes, odors, dusts,
                     gases, poor ventilation, hazards, and must avoid moderate exposure to
21                   extreme cold and heat. The doctor stated that the claimant had bilateral
                     hand grip with reduced strength 4/5, paresthesia, and adverse side effects
22                   of medication, along with muscle weakness and chronic fatigue. The
                     claimant required five or six unscheduled rest breaks per day for at least
23                   30 minutes. She would likely be absent four days a month. Emotional
                     factors contributed to the severity of symptoms and functional limitations,
24                   and her symptoms would frequently interfere with attention and
                     concentration needed for even simple work tasks [Exhibit 13F]. The
25                   undersigned gives little weight to this opinion even though it is from a
                     treating doctor. The examination and treatment records do not support the
26                   limitations suggested, as almost all examination findings were normal and
                     the claimant has remained stable on medication. Also, there is little
27                   objective evidence to show that the claimant actually had a stroke.
28                   CAR 25.
                                                        12
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 13 of 26

 1                  According to plaintiff: “The ALJ did not provide specific reasons or specific

 2   citations to the record to support her rejection of any specific aspect of Dr. Htun’s opinion.” ECF

 3   No. 17, pg. 16. Plaintiff adds:

 4                          . . . The ALJ erred in failing to cite specific evidence to support her
                    rejection of any of the specific limitations Dr. Htun described, stating only
 5                  in general terms that the entirety of the treatment notes and objective
                    records (there are over 1000 pages of medical records here) were
 6                  inconsistent. Such a generalization does not allow this court to properly
                    review the ALJ’s reasoning. When Dr. Htun’s opinion is properly
 7                  considered, it establishes that Ramos is disabled.
 8                  Id. at 17.
 9   Plaintiff does not cite to any portions of Dr. Htun’s treatment records which contradict the ALJ’s

10   conclusion or support her own.

11                  In opposition, defendant argues:

12                          Plaintiff next contends that the ALJ did not provide specific
                    reasons to reject Dr. Htun’s opinion (PB 11-12). Although treating
13                  physician opinions are generally accorded greater weight in the disability
                    determination process, see Sprague v. Bowen, 812 F.2d 1226, 1230 (9th
14                  Cir. 1987), as discussed above, they do not automatically control. An ALJ
                    may accord a treating physician’s opinion controlling weight only when it
15                  is well-supported by medically acceptable clinical and laboratory
                    diagnostic techniques and not inconsistent with other substantial evidence
16                  of record. 20 C.F.R. § 416.927(c)(2). The ALJ acknowledged Dr. Htun’s
                    status as a treating physician, but accorded his opinion little weight
17                  because it was not supported by examination and treatment records, and
                    was contrary to objective evidence (AR 25, 1423-26). These are
18                  appropriate reasons for discounting a treating physician’s opinion. See
                    Batson v. Comm’r, 359 F.3d 1190, 1195 (9th Cir. 2005) (“an ALJ may
19                  discredit treating physicians’ opinions that are conclusory, brief, and
                    unsupported by the record as a whole . . . or by objective medical
20                  findings”); Connett v. Barnhart, 340 F.,3d 871, 875 (9th Cir. 2003)
                    (treating physician’s opinion properly rejected where physician’s records
21                  “provide no basis for the functional restrictions” opined therein).
22                  ECF No. 20, pg. 26.
23                  Notwithstanding plaintiff’s concern, the Court has been able to review the ALJ’s

24   reasoning in light of the available medical record which shows, as the ALJ noted, “almost all

25   examination findings were normal and the claimant has remained stable on medication.” CAR

26   25. On the medical source statement completed by Dr. Htun in November 2016, see CAR 1423-
27   26 (Exhibit 13F), the doctor vaguely references mild cognitive decline, “sensory impairment,”

28   and reduced strength in support of his conclusions. Despite plaintiff’s assertion that Dr. Htun’s
                                                       13
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 14 of 26

 1   opinions are supported by an extensive treatment history, neither plaintiff nor Dr. Htun cite to any

 2   specific clinical objective findings which would support the extreme limitations opined by the

 3   doctor. The ALJ’s reference to a lack of clinical findings is both supported by the record and

 4   based on proper law.

 5          B.      Credibility

 6                  The Commissioner determines whether a disability applicant is credible, and the

 7   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

 8   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

 9   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

10   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

11   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

12   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

13   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

14   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

15   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

16   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

17                  If there is objective medical evidence of an underlying impairment, the

18   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

19   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

20   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:
21                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
22                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
23                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
24                  be a reasonable inference, not a medically proven phenomenon.
25                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
26
27   ///

28   ///
                                                      14
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 15 of 26

 1                  The Commissioner may, however, consider the nature of the symptoms alleged,

 2   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

 3   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

 4   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

 5   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

 6   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

 7   physician and third-party testimony about the nature, severity, and effect of symptoms. See

 8   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 9   claimant cooperated during physical examinations or provided conflicting statements concerning

10   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

11   claimant testifies as to symptoms greater than would normally be produced by a given

12   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

13   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

14                  At Step 4, the ALJ engaged in a detailed analysis of plaintiff’s statements and

15   testimony. See CAR 21-24. The ALJ began by summarizing this evidence as follows:

16                  The claimant was born February 18, 1967, and has a high school
                    education. She drives her daughter to school three times a week, and
17                  drove herself to the hearing. The claimant testified that she does some
                    household chores, including laundry, but gets help from her spouse and
18                  daughter. She cooks about once a week. The claimant stated her pain and
                    other symptoms also depend on the weather. She stated that she is unable
19                  to work because taking care of herself is a job. She would be unable to
                    keep a work schedule, and writes numbers backward. She has pain in her
20                  back, limbs, and legs. The claimant testified that she has multiple
                    sclerosis (MS) and MS related arthritis. MS was confirmed by a grain MR
21                  and in 2013, the claimant may have had a stroke. The claimant stated she
                    was in a motor vehicle accident in 2013, all of which has increased her
22                  symptoms. The claimant stated she also has high blood pressure, chronic
                    sinus infections, fatigue, heartburn caused by a hernia, and dizziness. She
23                  takes multiple medications, which do not adequately control her
                    symptoms. The claimant estimated that she is able to walk about 10
24                  minutes, for two blocks, sit about five minutes, and lift about five pounds.
                    She is left handed.
25
                    The claimant testified that she has carpal tunnel syndrome, problems with
26                  depression, memory, and problems with her vision. She gets along with
                    her family, friends, and neighbors, but does not like to be around more
27                  than about five people at a time.
28   ///
                                                       15
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 16 of 26

 1                  In addition to the claimant’s testimony, the undersigned has considered all
                    other statements submitted in support of the claimant’s application.
 2
                    In a Function Report dated April 9, 2014, the claimant described being
 3                  very limited in any movement and physical functioning, with pain and
                    numbness throughout her body. Medications caused her to have an upset
 4                  stomach and poor appetite. The claimant stated she spent a lot of time
                    lying down. She did not drive at night, as she could not tolerate lights, so
 5                  she drove only when necessary. The claimant stated she had difficulty
                    with memory, concentration, and completing tasks [Exhibit 2E].
 6
                           ***
 7
                    A Disability Report Appeals was completed September 16, 2014. The
 8                  claimant stated her right hand locked in a bent position, and she needed to
                    use her left hand to peel her fingers back in an upright position to have full
 9                  hand use. Her hands were very painful, and osteoporosis was worse. The
                    claimant was taking hydrocodone and Norco, three or four per day. Pain
10                  made breathing difficult, especially arthritis in her hands and joints. It was
                    hard for her to comb her hair, get dressed, and grab anything. She could
11                  only use her thumbs and adjacent fingers. Her left hand and side were
                    most affected by multiple sclerosis symptoms [Exhibit 8E].
12
                    Another Function Report was completed November 24, 2014, largely
13                  duplicating the statements in the earlier function report [Exhibit 10E]. . . .

14                  A final Disability Report Appeals was completed May 15, 2015. The
                    claimant stated that she had a stroke on Christmas Eve. She moved much
15                  slower and was barely get [sic] to do things herself. She used a walker to
                    [] around her home, especially in the mornings. Depression was worse
16                  and she was in a motor vehicle accident on March 15, 2015. She sustained
                    neck and back injuries. The claimant stated she had spinal stenosis and
17                  required high doses of aspirin and pain medications. She needed help with
                    her personal hygiene and could not cook meals. She had problems with
18                  both hands, especially her left hand, and would drop objects. . . [Exhibit
                    15E].
19
                    CAR 21-22.
20
21                  The ALJ found plaintiff’s testimony and statements, as well as the lay witness

22   statements discussed below, not fully credible because they are “not entirely consistent with the

23   medical evidence and other evidence in the record for the reasons explained in this decision.” Id.

24   at 22. The ALJ then stated:

25                  . . .As to physical limitations, the claimant is able to move about with
                    relative ease, do household chores, occasionally cook and drive an
26                  automobile, and the medical treatment record along with clinical findings
                    by the State agency consultative examiners shows that the claimant is
27                  much less limited in her ability to function than she alleges. Medications
                    have been effective in controlling her symptoms. In January 2014, the
28                  claimant was taking Gabapentin for pain, but stopped it because she
                                                       16
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 17 of 26

 1              thought it made her gain weight. She was prescribed Vicodin which
                controlled symptoms and no negative side effects were reported [Exhibit
 2              3F, 10F].

 3              The claimant was diagnosed with multiple sclerosis, with detected non-
                active plaque lesions in the cervical and thoracic spine [Exhibit 11F240].
 4              The claimant was admitted to a hospital on May 2, 2013, complaining of
                left side paresthesia, with visual deficit of “blurred vision.” Her
 5              symptoms started two weeks earlier when the weather started changing. A
                discharge diagnosis dated May 4, 2013, stated that there was the presence
 6              of interval tiny lesion extension in a subcortical lesion and that the
                claimant reported vision deficit. She was treated with IV steroids and
 7              improved [Exhibit 11F2]. An MRI obtained on May 4, 2013, confirmed a
                tiny non-active MS plaque lesion involving the posterior pontomedullary
 8              junction, and suspected MS plaque lesion, non-active at the cervical
                medullary junction. The claimant was prescribed Gilenya 0.5 mg daily
 9              and advised to void increased internal and ambient body heat, and
                exhaustion [Exhibit 11F3]. An EEG study obtained in June 2013 was
10              normal, with no significant epileptogenic focus or electrographic seizure
                detected [Exhibit 1F].
11
                The claimant experienced a flare of MS symptoms and was hospitalized
12              from December 24, 2014, to December 28, 2014. She complained
                primarily of right-sided weakness and slurred speech. A brain MRI
13              showed multiple infarcts in different areas of the pons and cerebrum, but
                an echocardiogram was negative for any course of emboli [Exhibit
14              11F186]. The medical record has very little evidence of evaluation,
                workup, or objective testing to confirm that the claimant had a stroke as
15              alleged, and she had not received ongoing treatment for any brain injury or
                accident. The discharge summary stated there was no demyelinating foci,
16              and that the claimant had presumed non-active MS plaque lesions at C3-
                C4, C7-T1, and stable presumed MS plaques at the cervical medullary and
17              pontomedullary junctions [Exhibit 11F258]. After discharge, the claimant
                had significant physical therapy. At an examination on January 9, 2015,
18              the findings were all normal, with no edema or other problems. Strength
                was 5/5 bilaterally in both upper and lower extremities, and the claimant
19              had an even gait [Exhibit 8F3]. At a more recent examination on March
                30, 2016, the claimant was found to be stable on medication. The
20              treatment record states that the claimant denied any problems with MS. A
                prior problem with balance was improved and stable with the medication
21              Ampyra, and fatigue was improved with Nuvigil [Exhibit 12F81-82].
                When examined on May 4, 2016, the claimant demonstrated normal gait
22              and balance [Exhibit 12F107] and again in October 2016, there was no
                indication of relapse in MS symptoms [Exhibit 12F131, 134]. While the
23              claimant may have some fatigue attributable to MS, her symptoms appear
                to be stable and controlled with medications. Any functional limitations
24              have been accommodated for in the above residual functional capacity
                finding.
25
                CAR 22-23.
26
27   ///

28   ///
                                                 17
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 18 of 26

 1                   Regarding plaintiff’s alleged stroke, the ALJ stated that “[t]he record does not

 2   show ongoing treatment for this condition or record of symptoms that would indicate this

 3   condition has caused any functional limitation.” CAR 24. As to a car accident in March 2015,

 4   the ALJ added:

 5                   The claimant was involved in a motor vehicle accident in March 2015, and
                     complained of neck, rib, and knee pain. She was medically examined, and
 6                   there were no positive findings, other than some decrease in right knee
                     flexion because of pain and some tenderness along the cervical spine. A
 7                   brain CT was normal, and x-rays of the cervical, thoracic, and lumbar
                     spine, and right knee were all normal with no indication of fracture of
 8                   other defect or deformity [Exhibit 12F1-3].
 9                   Id.
10                   Plaintiff argues the ALJ’s credibility finding is flawed in two ways. First, plaintiff

11   asserts the ALJ improperly relied on her daily activities. Second, plaintiff contends the ALJ

12   failed to link the cited medical evidence to specific testimony or statements found not to be

13   credible.

14                   1.      Daily Activities

15                   Regarding reliance on a claimant’s daily activities to find testimony of disabling

16   pain not credible, the Social Security Act does not require that disability claimants be utterly

17   incapacitated. See Fair v. Bowen, 885 F.2d 597, 602 (9th Cir. 1989). The Ninth Circuit has

18   repeatedly held that the “. . . mere fact that a plaintiff has carried out certain daily activities . . .

19   does not . . .[necessarily] detract from her credibility as to her overall disability.” See Orn v.

20   Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Vertigan v. Heller, 260 F.3d 1044, 1050 (9th
21   Cir. 2001)); see also Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (observing that a

22   claim of pain-induced disability is not necessarily gainsaid by a capacity to engage in periodic

23   restricted travel); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (concluding that the

24   claimant was entitled to benefits based on constant leg and back pain despite the claimant’s

25   ability to cook meals and wash dishes); Fair, 885 F.2d at 603 (observing that “many home

26   activities are not easily transferable to what may be the more grueling environment of the
27   workplace, where it might be impossible to periodically rest or take medication”). Daily

28   activities must be such that they show that the claimant is “. . .able to spend a substantial part of
                                                           18
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 19 of 26

 1   his day engaged in pursuits involving the performance of physical functions that are transferable

 2   to a work setting.” Fair, 885 F.2d at 603. The ALJ must make specific findings in this regard

 3   before relying on daily activities to find a claimant’s pain testimony not credible. See Burch v.

 4   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

 5                  Citing Garrison v. Colvin, 759 F.3d 995 (9th Cir. 2014), plaintiff contends:

 6                           Here, Ramos’s medically determinable impairments could
                    reasonably be expected to cause the alleged symptoms, and the ALJ made
 7                  no finding of malingering based on affirmative evidence thereof, nor does
                    the record support such a finding. Accordingly, at the second step of the
 8                  credibility analysis, the ALJ was required to make specific, clear, and
                    convincing findings to support her rejection of Ramos’s testimony. Here,
 9                  the ALJ asserted Ramos’s testimony was less than fully credible because
                    the ALJ asserted the objective medical evidence was inconsistent with the
10                  limitations Ramos described. The ALJ asserted Ramos was “able to move
                    about with relative ease, do household chores, occasionally cook and drive
11                  an automobile, and the medical treatment record along with clinical
                    findings by the State agency consultative examiners shows that the
12                  claimant is much less limited in her ability to function than she alleges.
                    Medications have been effective in controlling her symptoms.” (Tr. 22.)
13                  Contrary to the ALJ’s assertions, Ramos’s ability to perform activities of
                    daily living, such as driving, cooking, and doing a few household chores,
14                  is not inconsistent with disability or with the limitations Ramos described
                    in her testimony. . . .
15                           Here, Ramos explained she has a couple of hours each day when
                    she can do some light chores around the house or cook a meal, but she
16                  spends most of the rest of the time lying down because of her fatigue and
                    pain. (Tr. 79-86.) And as discussed above regarding the medical evidence,
17                  Ramos also has mental impairments which cause difficulty with
                    concentration and remembering instructions. The activities listed by the
18                  ALJ do not show abilities in excess of what Ramos described in her
                    testimony. Ramos freely admits she can do a few activities for an hour or
19                  two in a typical day, but this does not show an ability to sustain such
                    activity for a full 8-hour work day or 40-hour work week as required to
20                  perform full-time work.
21                  ECF No. 17, pgs. 18-19.
22                  Defendant argues:

23                           Plaintiff . . . argues that the ALJ consistency analysis was flawed
                    because her activities of daily living are not inconsistent with disability or
24                  her own testimony (PB 13-14). The ALJ did not state that Plaintiff’s daily
                    activities, standing alone, prove Plaintiff’s ability to sustain full-time work
25                  activity. Rather, the ALJ observed that Plaintiff’s activities suggested she
                    was not as limited as she claimed to be (AR 22).
26
                    ECF No. 20, pg. 20.
27

28   ///
                                                       19
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 20 of 26

 1                  The Court agrees with both parties. Plaintiff is correct that the ALJ’s references to

 2   her limited daily activities do not show an ability to engage in sustained work activity.

 3   Defendant, however, is also correct that the ALJ did not rely solely on plaintiff’s daily activities

 4   to find the entirety of her subjective statements not credible. As defendant notes, the ALJ also

 5   relied on inconsistency with the medical evidence (discussed below) as well as evidence that

 6   plaintiff’s condition is well-controlled with medication. See CAR 22-23.

 7                  2.      Medical Evidence

 8                  Citing Brown-Hunter v. Colvin, 806 F.3d 487 (9th Cir. 2015, plaintiff also argues:

 9                          The ALJ cites the objective medical evidence as inconsistent with
                    Ramos’s testimony, but identifies no specific records contrary to any of
10                  Ramos’s specific statements regarding her limitations. . . .
                            Here, the ALJ has not specified which testimony she found not
11                  credible and has not provided clear and convincing reasons supported by
                    evidence in the record to support her credibility determination. Medication
12                  may have helped control some of Ramos’s pain, but medication has not
                    alleviated her fatigue, and in fact probably contributes to additional fatigue
13                  for Ramos.
14                  ECF No. 17, pgs. 19-20.
15                  Plaintiff’s argument is unconvincing. While the ALJ did not strictly link each item

16   of objective evidence discussed with specific testimony found not to be credible, the ALJ’s

17   decision nonetheless reflects that the ALJ found all of plaintiff’s testimony not credible given the

18   lack of supporting objective evidence as a whole. The ALJ then discussed the objective evidence

19   in detail. The Commissioner must identify which testimony is not credible and the evidence

20   supporting the conclusion. Here, the ALJ found all of plaintiff’s testimony not credible based on
21   the objective evidence. The Court finds the ALJ has met the Commissioner’s burden. Plaintiff’s

22   argument would have more merit had the ALJ accepted some of plaintiff’s testimony and rejected

23   other parts of her testimony. In such a situation, the Court would indeed expect an analysis

24   specific to those portions of the testimony found not to be credible. In this case, however, the

25   ALJ found all of plaintiff’s testimony not credible based on specific items of objective evidence.

26   ///
27   ///

28   ///
                                                       20
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 21 of 26

 1          C.      Lay Witness Evidence

 2                  In determining whether a claimant is disabled, an ALJ generally must consider lay

 3   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

 4   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

 5   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

 6   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

 7   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

 8   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

 9   When rejecting third party statements which are similar in nature to the statements of plaintiff, the

10   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

11   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

12   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

13   same reasons given for rejection of the claimant’s complaints).

14                  At Step 4, the ALJ evaluated lay witness evidence provided by plaintiff’s friends,

15   Connie Martinez and Mary Arroyo. See CAR 22. The ALJ stated:

16                  Connie Martinez, a friend of the claimant, submitted a Third Party
                    Function [Report] dated April 9, 2014. Ms. Martinez states she saw the
17                  claimant weekly for two or three hours, as they did what she described as
                    door-to-door “field services work (ministry).” Ms. Martinez otherwise
18                  repeated many of the claimant’s allegations in her Function Report
                    [Exhibit 3E].
19
                            ***
20
                    . . .A Third Party Function Report was completed November 23, 2014, by
21                  Mary Arroyo, a friend of the claimant. Ms. Arroyo repeated statements
                    made in prior function reports [Exhibits 14E, 12E, 13E].
22
                    Id.
23

24   As with plaintiff’s subjective statements and testimony, the ALJ rejected the lay witness evidence

25   as “not entirely consistent with the medical evidence and other evidence in the record for the

26   reasons explained in this decision.” Id.
27   ///

28   ///
                                                       21
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 22 of 26

 1                  Plaintiff argues: “To the extent the ALJ rejected the testimony of the lay witnesses

 2   based on the same rationale the ALJ relied on to discount Ramos’s own testimony, the ALJ

 3   erred.” CAR 17, pg. 16. According to plaintiff, the ALJ’s underlying credibility determination is

 4   flawed and, for this reason, the ALJ may not rely on that analysis to reject the lay witness

 5   evidence. This argument is unpersuasive because, for the reasons discussed above, the Court

 6   finds no fatal error in the ALJ’s credibility analysis. Consistent with Valentine, the ALJ properly

 7   rejected lay witness evidence for the same reasons cited for rejecting plaintiff’s own subjective

 8   statements and testimony.

 9          D.      Vocational Findings

10                  At Step 5, the ALJ determined that plaintiff is not disabled because she can

11   perform other jobs that exist in the national economy. See CAR 27. Plaintiff argues the ALJ’s

12   vocational finding is flawed in three ways. First, plaintiff argues she is presumptively disabled

13   under Medical-Vocation Rule 202.12 if she is limited to sedentary work. Second, the residual

14   functional capacity found by the ALJ precludes the ability to perform one of the possible jobs

15   identified by the ALJ, cashier II, and the ALJ failed to elicit vocational expert testimony as to

16   whether other possible jobs, assembler and packing line worker, existed in significant numbers in

17   the national economy. Finally, plaintiff asserts the ALJ relied on vocational expert testimony

18   what was not based on accurate hypothetical questions.

19                  1.      Medical-Vocational Rule 202.12

20                  The Medical-Vocational Guidelines (Grids) provide a uniform conclusion about
21   disability for various combinations of age, education, previous work experience, and residual

22   functional capacity. The Grids allow the Commissioner to streamline the administrative process

23   and encourage uniform treatment of claims based on the number of jobs in the national economy

24   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,

25   460-62 (1983) (discussing creation and purpose of the Grids).

26   ///
27   ///

28   ///
                                                       22
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 23 of 26

 1                  The Commissioner may apply the Grids in lieu of taking the testimony of a

 2   vocational expert only when the Grids accurately and completely describe the claimant’s abilities

 3   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.

 4   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the

 5   Grids if a claimant suffers from non-exertional limitations because the Grids are based on

 6   exertional strength factors only.3 See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b).

 7   “If a claimant has an impairment that limits his or her ability to work without directly affecting

 8   his or her strength, the claimant is said to have non-exertional . . . limitations that are not covered

 9   by the Grids.” Penny v. Sulliacvan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

10   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids

11   even when a claimant has combined exertional and non-exertional limitations, if non-exertional

12   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

13   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

14                  Plaintiff’s argument is unpersuasive because it is premised on a limitation to no

15   more than sedentary work. As discussed above, the Court finds the ALJ committed no error with

16   respect to the residual functional capacity finding at Step 4 that plaintiff can perform a limited

17   range of light work.

18   ///

19   ///

20
21
            3
                     Exertional capabilities are the primary strength activities of sitting, standing,
     walking, lifting, carrying, pushing, or pulling and are generally defined in terms of ability to
22   perform sedentary, light, medium, heavy, or very heavy work. See 20 C.F.R., Part 404, Subpart
     P, Appendix 2, § 200.00(a). “Sedentary work” involves lifting no more than 10 pounds at a time
23   and occasionally lifting or carrying articles like docket files, ledgers, and small tools. See 20
     C.F.R. §§ 404.1567(a) and 416.967(a). “Light work” involves lifting no more than 20 pounds at
24   a time with frequent lifting or carrying of objects weighing up to 10 pounds. See 20 C.F.R. §§
     404.1567(b) and 416.967(b). “Medium work” involves lifting no more than 50 pounds at a time
25   with frequent lifting or carrying of objects weighing up to 25 pounds. See 20 C.F.R. §§
     404.1567(c) and 416.967(c). “Heavy work” involves lifting no more than 100 pounds at a time
26   with frequent lifting or carrying of objects weighing up to 50 pounds. See 20 C.F.R. §§
     404.1567(d) and 416.967(d). “Very heavy work” involves lifting objects weighing more than 100
27   pounds at a time with frequent lifting or carrying of objects weighing 50 pounds or more. See 20
     C.F.R. §§ 404.1567(e) and 416.967(e). Non-exertional activities include mental, sensory,
28   postural, manipulative, and environmental matters which do not directly affect the primary
     strength activities. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(e).
                                                         23
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 24 of 26

 1                  2.      Other Jobs

 2                  The ALJ elicited vocational expert testimony as to the types of jobs someone with

 3   plaintiff’s residual functional capacity could perform. See CAR 27. The vocational expert

 4   identified three jobs: cashier II, assembler, and packing line worker. See id. The vocational

 5   expert also testified that these jobs existed in significant numbers in the national economy. See

 6   id.

 7                  Plaintiff argues the cashier II job is not a valid representative job because it

 8   requires a reasoning level precluded by the residual function capacity determined by the ALJ.

 9   According to defendant:

10                          . . .Regardless of the skills required of the cashier II position, the
                    occupations of assembler and packing line worker adequately support the
11                  ALJ’s step five finding (AR 27). Work exists in the national economy
                    when “there is a significant number of jobs (in one or more occupations)”
12                  that an individual with claimant’s physical or mental and vocational
                    qualifications could perform. 20 C.F.R. § 416.966(b).
13
                    ECF No. 20, pg. 28.
14

15                  The Court agrees with defendant. Even if the ALJ erred with respect to the cashier

16   II job, the ALJ properly relied on the vocational expert’s opinion that plaintiff could perform the

17   other identified jobs and that such jobs exist in significant numbers in the national economy.

18   Plaintiff makes no argument as to the other jobs.

19                  3.      Hypothetical Questions

20                  In cases where the Grids are not fully applicable, the ALJ may meet his burden
21   under step five of the sequential analysis by propounding to a vocational expert hypothetical
22   questions based on medical assumptions, supported by substantial evidence, that reflect all the
23   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,
24   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient
25   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See
26   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).
27   ///
28   ///
                                                         24
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 25 of 26

 1                  Hypothetical questions posed to a vocational expert must set out all the

 2   substantial, supported limitations and restrictions of the particular claimant. See Magallanes v.

 3   Bowen, 881 F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s

 4   limitations, the expert’s testimony as to jobs in the national economy the claimant can perform

 5   has no evidentiary value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While

 6   the ALJ may pose to the expert a range of hypothetical questions based on alternate

 7   interpretations of the evidence, the hypothetical that ultimately serves as the basis for the

 8   ALJ’s determination must be supported by substantial evidence in the record as a whole. See

 9   Embrey v. Bowen, 849 F.2d 418, 422-23 (9th Cir. 1988).

10                  Plaintiff argues:

11                          . . . Here, in posing her hypothetical questions to the vocational
                    expert, the ALJ omitted Ramos’s credible allegations and those of the lay
12                  witnesses. The ALJ also omitted the limitations assessed by Ramos’s
                    treating doctors, Dr. Aguilar and Dr. Htun, and critical aspects of the
13                  limitations assessed by examining doctor, Dr. Zhang, as detailed above.
                    Because the VE’s testimony that Ramos could perform the occupations
14                  identified by the ALJ was based on the ALJ’s failure accurately to pose all
                    of Ramos’s limitations, the VE’s testimony that Ramos can perform those
15                  occupations has no evidentiary value. The ALJ’s decision is based on
                    evidence which has no evidentiary value, and so decision is not based on
16                  substantial evidence.
17                  ECF No. 17, pgs. 22-23.
18                  Plaintiff’s argument is unconvincing because, as discussed above, the Court finds

19   no error concerning the ALJ’s evaluation of the medical opinion evidence, plaintiff’s own

20   statements and testimony, or the lay witness evidence.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        25
      Case 2:18-cv-00060-DMC Document 24 Filed 06/01/20 Page 26 of 26

 1                                         IV. CONCLUSION

 2                 Based on the foregoing, the Court concludes that the Commissioner’s final

 3   decision is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.      Plaintiff’s motion for summary judgment (ECF No. 17) is denied;

 6                 2.      Defendant’s motion for summary judgment (ECF No. 20) is granted;

 7                 3.      The Commissioner’s final decision is affirmed; and

 8                 4.      The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: May 29, 2020
                                                        ____________________________________
12                                                      DENNIS M. COTA
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      26
